UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549OMB APPROVALOMB Number: 3235-0167Expires: March 31, 2018Estimated average burdenhours per response 1.50FORM 15/ACERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OFTHE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934.Commission File Number: 333-198600 RenovaCare, Inc.(Exact name of registrant as specified in its charter)430 Park Avenue, Suite 702New York, New York 10022(800) 755-5815(Address, including zip code, and telephone number, including area code, of registrant's principal executive offices)Common Stock, $0.00001 par value per share(Title of each class of securities covered by this Form)Common Stock, $0.00001 par value per share*(Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains)Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)Rule 12g-4(a)(2)xRule 12h-3(b)(1)(i)Rule 12h-3(b)(1)(ii)Rule 15d-6Rule 15d-22(b)*TheRegistrant does not intend to suspend its reporting obligations under Section 15(d) of the Securities Exchange Act of 1934 and will continue to file the reports required thereunder.Approximate number of holders of record as of the certification or notice date: 319Pursuant to the requirements of the Securities Exchange Act of 1934 RenovaCare, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: August 3, 2016By:/s/ Thomas BoldThomas BoldPresident & CEOInstruction: This form is required by Rules 12g-4, 12h-3 and 15d-6 and 15d-22 of the General Rules and Regulations under the Securities Exchange Act of 1934. The registrant shall file with the Commission three copies of Form 15, one of which shall be manually signed. It may be signed by an officer of the registrant, by counsel or by any other duly authorized person. The name and title of the person signing the form shall be typed or printed under the signature.Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number.
